DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,353,692. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding the claims features in the instant application the patent ‘692 fully discloses the features in the application.  See below:


Regarding claims 1, 10, 16, 22 and 26 patent ‘692 discloses,
 	Cause the rolling shutter sensor to capture first image data during exposure to an infrared light pulse, the rolling sensor shutter to output a first signal corresponding to a first frame of the first image data (note claim 1, col. 19 lines 1-3),
 	Reset a row of the rolling shutter sensor (note claim 1, col. 19 lines 4-5), 
 	Cause the rolling shutter sensor to capture second image data during exposure to ambient light, the rolling shutter to output a second signal corresponding to a second frame of the second image data (note claim 1, col. 19 lines 6-9),
 	Determine a difference between the first signal and the second signal to generate a difference frame (note claim 1, col. 19 lines 10-12), and process the difference frame for face recognition (note claim 1, col. 19 lines 13-14).

Regarding claim 2 patent ‘692 discloses,
 	wherein the difference frame is free of ambient infrared light (claim 1, col. 19 lines 11-12).

Regarding claim 3 patent ‘692 discloses,
 	Wherein the difference frame has a lower infrared light component than the first frame (claims, col. 19 lines 13-15)

Regarding claims 4 and 11 patent’692 discloses,
 	A filter, the processor circuitry to switch the filter from a first mode to support face recognition to a second mode to support detection of at least one of an iris or an eye gaze (note claim 1, col. 19 lines 15-20).

Regarding claims 5, 12 and 24 patent ‘692 discloses,
 	A filter, the processor circuitry to change at least one of a voltage or a frequency of the filter to change a transmission wavelength of the infrared light pulse (note claim 4).

Regarding claims 6 and 13 patent ‘692 discloses,
 	Wherein the filter is to pass a first transmission wavelength to support face detection, a second wavelength different than the first wavelength to support iris detection, and a third wavelength different than the first wavelength and the second wavelength to support eye gaze detection (note claim 1, lines 15-20).

Regarding claims 7, 14, 21 and 25 patent ‘692 discloses,
 	Wherein the filter includes an actuator and mirrors, the actuator to change a distance between the mirrors to control a spectrum of light which passes to the rolling shutter sensor (note claim 5, lines 30-13).

Regarding claims 8, 15, 18, 19 and 20 patent ‘692 discloses,
 	An optics to focus light onto the rolling shutter sensor, the processor circuitry to adjust a focal length of the optics (note claim 3).

Regarding claim 9 patent ‘692 discloses,
 	Wherein the optics include a lens array (claim 3).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
December 2, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664